Citation Nr: 0205204	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture declared 
against the appellant.  


WITNESSES AT HEARING ON APPEAL

Appellant, RN and NG


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran was a member of the Philippine Commonwealth Army 
in the service of the Armed Forces of the United States from 
September 1941 to September 1942, and from June 1945 to June 
1946.  He was a prisoner-of-war (POW) from April 1942 to 
September 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 determination from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was before the Board in January 1997 when it was 
remanded to afford the appellant a hearing and to instruct 
her in what was required to successfully reopen her claim.

In a September 1997 decision the Board held that new and 
material evidence had not been received with regard to a 
claim to revoke the forfeiture assessed against the 
appellant, and, accordingly, the claim was not reopened.  The 
claimant appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel requested that the Court vacate the September 
1997 decision by the Board and remand the case for 
readjudication of the issue of whether new and material 
evidence had been submitted to reopen a claim for revocation 
of the forfeiture declared against the appellant on the basis 
that the Board relied on the criteria for reopening a claim 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had been overruled by the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The VA Office of General Counsel also cited the Court's 
recent opinion in Trilles v. West, 13 Vet. App. 314 (2000), 
as a basis for remanding the claim, noting that the Court 
there held that a VA benefits recipient or claimant who has 
been the subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have that final decision 
reopened upon the presentation of new and material evidence 
or revised on a finding of clear and mistakable error in the 
original forfeiture decision.  See also D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).

The Court granted the Appellee's motion in an Order issued in 
June 2000, and remanded the case to the Board for further 
action consistent with the directives of the June 2000 Order.

In February 2001 the Board remanded this case for 
consideration of additional evidence by the RO pursuant to 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In September 1974 VA notified the appellant that a 
decision had been made that she had forfeited all rights, 
claims and benefits under the laws administered by VA.  The 
appellant did not initiate an appeal of that decision.

3.  By decision dated in October 1991, the Board determined 
that no new and material evidence had been submitted to 
reopen the claim of revocation of forfeiture declared against 
the appellant.  

4.  Additional evidence submitted since the October 1991 
Board decision is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the final October 1991 determination 
wherein the Board denied reopening the appellant's claim for 
revocation of the forfeiture is not new and material; thus, 
the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(2001); Trilles v. West, 13 Vet. App. 314 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 1991 
decision wherein the Board the appellant's claim for 
revocation of the forfeiture declared against her is reported 
in pertinent part below.

Review of the claims file evidences the fact that the 
appellant and the veteran were married in June 1944 and that 
the veteran passed away in July 1959.  

In August 1959, the appellant submitted her application for 
VA death benefits.




By letter dated in November 1959, the appellant was informed 
that she had been awarded dependency and indemnity 
compensation with a commencement date beginning in July 1959.

In October 1965, a report of field examination was 
promulgated.  The appellant was deposed.  She stated that she 
had only been married once to the veteran and lived with him 
until the time of his death.  She stated that she had five 
children by the veteran and that she had never remarried or 
lived with another man in the relation of husband and wife 
after the death of the veteran.  The mother of the veteran 
was deposed.  She stated that the appellant was not remarried 
and had not lived with a man in the relation of husband and 
wife since the death of the veteran.  She also stated that 
the appellant had not given birth to any children since the 
veteran's death.  

Two other individuals who were deposed stated that the 
appellant had not remarried nor lived with a man in the 
relation of husband and wife since the death of the veteran.  
The field examiner found no record showing that the appellant 
had remarried or given birth to any child after the death of 
the veteran.  An Administrative decision dated the same month 
concluded that the evidence of record revealed that the 
appellant was the unremarried widow of the veteran.

By letter received at the RO in August 1970, the appellant's 
daughter alleged that the appellant was living with BL and 
was eight months pregnant by BL.  The daughter described BL 
as the appellant's husband.

In September 1970, another field examination report was 
promulgated.  The appellant was deposed twice. The first time 
she was deposed, she stated that she had only been married 
once to the veteran and bore him five children.  

She testified that since the death of the veteran, she had 
never lived with any man in the relation of husband and wife, 
she had not been pregnant and had not suffered any abortion 
or miscarriage.  She stated that she was not pregnant at the 
time of the deposition.  She denied having a relationship 
with BL who was the appellant's nephew.  

At the appellant's second deposition, she admitted that she 
had been living with BL in a relationship as husband and wife 
for approximately two years and in August 1970, the appellant 
gave birth to BL's child.  She stated that she did not live 
with BL but only dated him.  She admitted that she lied 
during the first deposition when she stated that she had not 
given birth since the death of the veteran.  She stated that 
she did not refer to BL as her husband and he did not refer 
to her as his wife.  

The appellant's daughter, CH, was also deposed.  She stated 
that the appellant was living with BL in the relationship of 
husband and wife and that the appellant gave birth in August 
1970.  The appellant and BL had been openly living together 
for approximately two years and were known as husband and 
wife.  She stated that there was no marriage ceremony.  

The veteran's mother was also deposed.  She stated that the 
appellant had not remarried nor had she lived with any man in 
the relationship of husband and wife since the death of the 
veteran.  She stated that the appellant had not given birth 
and was not pregnant at the time of the deposition.  She 
stated that BL was a relative of the appellant's and not her 
husband.

EG, a neighbor of the appellant, was deposed.  He stated that 
the appellant had been living in a relation as husband and 
wife with BL for approximately two or three years.  The 
affiant stated he knew that the appellant and BL had had a 
child together in August 1970.  He stated it was known that 
the appellant and BL were not married but were living 
together.  

CJ, a "barriomate" of the appellant, was deposed.  He 
reported seeing the appellant almost every day and stated 
that he knew the appellant was living in the relationship of 
husband and wife with BL and that they had a child together.  
They had been living together openly and performed the normal 
functions seen in married couples.  He considered them 
husband and wife.  

DM, a "barriomate" of the appellant, was deposed.  She stated 
that she had known the appellant for a long time, was the 
widow of the veteran, but was currently the wife of BL.  She 
noted that it was no secret that they were living together as 
husband and wife.  She stated that they were known as husband 
and wife because they openly were living together.  They had 
a child together.  They were referred to as husband and wife.  
The field examiner reported that there was no record of 
marriage contracted by the appellant nor was there any record 
of any children being born to her.  

The field examiner noted that the appellant's mother later 
admitted that the appellant and BL were really living 
together, and it was concluded that her deposition served 
only as a "front."  The remainder of those who were deposed 
were found to have been cooperative in their own knowledge of 
the facts.  

By administrative decision dated in October 1970, it was 
determined that since the appellant had lived with another 
man and held herself out openly to the public as his wife, 
the appellant could no longer be recognized as the 
unremarried widow of the veteran.

In December 1970 CH stated that all she had written was not 
true, and the truth was that her brothers were studying.  

On February 16, 1971, the appellant wrote that the man with 
whom she "had marital relations" left six months prior and 
the appellant has not seen nor heard from him since.  

In another February 1971 letter, the appellant stated that 
she was not at fault in the relationship with BL.  She 
indicated that BL was the veteran's nephew and lived with the 
appellant after the veteran's death.  The appellant stated 
that sometime in October 1969, BL forced the appellant to 
"have relations with him" which resulted in a baby being 
born in August 1970.  She stated that after the baby was born 
she did not see BL again.

In March 1971, a Statement in Support of Claim was received 
from the appellant. She indicated that she was responding to 
VA correspondence dated the same month.  The appellant stated 
that she was not married on January 1, 1971, and that she was 
not living as if she were married on January 1, 1971.  She 
also indicated that she was not married at the time the 
letter was written and was not living with anyone at that 
time.  She indicated that her relationship with BL ended 
after their child was born in August 1970.  She had not seen 
him since that time.

A report of field examination was promulgated in April 1973.  
The appellant was deposed.  She stated that her relationship 
with BL had begun in 1968 and they had a child born in August 
1970.  She stated that she lived with BL and "behaved just 
like any legally married couple."  She introduced him as her 
husband and he introduced her as his wife.  The relationship 
was severed in September 1970 after the appellant underwent a 
field investigation and lost her VA benefits.  It was 
indicated that BL currently worked away from the appellant 
but still returned on the average of about once per month.  
During those visits, BL lived with the appellant.  The last 
time the appellant saw BL was in March of 1973.  

The appellant stated that there was no difference in her 
behavior towards BL when he would visit once per month when 
compared with her behavior when they were living together.  
She stated that when he was at her house she performed 
"toward him all the functions of a wife and he performs all 
the functions of a husband."  The only reason BL was not 
staying with the appellant was that he was working out of 
town.  The appellant stated that when she applied for 
restoration of death benefits she alleged that she ceased 
living with BL due to the fact that he was working out of 
town.  She finally asserted that she had been holding herself 
out as a widow since January 1971 because BL was mostly away 
from home.  

The field examiner prepared a memorandum which was associated 
with the report.  The memorandum indicated that the examiner 
interviewed a number of neighbors of the appellant but they 
all declined to give any sworn statements.  The persons 
interviewed all stated that the appellant and BL had been 
going out for five or six years and that they behaved as 
husband and wife.  BL worked out of town but stayed with the 
appellant when he came back.  One of the persons interviewed 
stated that she had seen BL at the appellant's house as 
recently as one week prior to the interview.  They all agreed 
that the relationship was ongoing.  Some of the people 
interviewed specified that the appellant and BL openly 
referred to each other as husband and wife.  The field 
examiner noted that he found no record of marriage or birth 
for the appellant.

By administrative decision dated in May 1973, it was 
concluded that the appellant knowingly and with intention to 
secure benefits did furnish false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored.  It was recommended that the appellant's 
statement of March 8, 1971, and letter dated February 16, 
1971, regarding her marital status be held to be material and 
false and that that the matter should be presented to the 
Chief Attorney for forfeiture consideration.

By letter dated May 16, 1973, and received the same month, 
the appellant stated that she was abandoned by her "former 
boyfriend."

In September 1974, the Director, Compensation and Pension 
Service made a determination that the appellant had forfeited 
all rights, claims and benefits to which she might otherwise 
have been entitled to under the laws administered by VA 
(except laws pertaining to insurance benefits).  It was found 
that the appellant had deliberately presented false evidence 
to VA regarding her marital status for the purpose of 
establishing benefits under Public Law 91-376 as an 
unremarried widow of a veteran.  

The decision specifically referenced a letter received 
February 22, 1971, and a Statement in Support of Claim 
received March 15, 1971, in which the appellant had indicated 
that she was not living with anyone as if she were married.  
The decision found that the appellant had been living in a 
husband and wife relationship with BL before and after 
January 1, 1971, and that she continued to live with him up 
until the time of the decision.  The appellant was informed 
of the decision via letter dated in the same month.  

In February 1975, the appellant attempted to reopen her claim 
by the submission of a Joint Affidavit from FB and PAC dated 
in February 1975.  The affiants stated that they were 
neighbors of the appellant and that the appellant had lived 
with BL but was abandoned by him in 1970.  They stated that 
the appellant had not seen BL since he abandoned her.  

By letter dated in March 1975, the RO denied the appellant's 
request to reopen her claim.




By letter received at the RO in June 1976, CH reported that 
her earlier allegation that her mother (the appellant) was 
living in a husband and wife relationship was wrong, and that 
there was no truth to the allegations made.

By letter dated in June 1976, the RO informed the appellant 
that her claim remained denied.

By letter dated in December 1979, the appellant attempted to 
reopen her claim.  She stated that she had given birth to a 
child as a result of forced sexual relations.  She indicated 
that she had not lived with BL since the child was born.  She 
submitted a copy of a Certification from the Office of the 
Local Civilian Registrar that indicated BL was married to RSB 
on October 12, 1978.  By letter dated in March 1980, the 
appellant was informed that the request to reopen her claim 
was denied.

By letter received in June 1981, the appellant attempted to 
reopen her claim.  She stated that BL was married in October 
1978.  She enclosed another Certification from the Office of 
the Local Civilian Registrar that indicated BL was married to 
RSB on October 12, 1978.  By letter dated in July 1981, the 
appellant was informed that her claim remained denied.

In October 1981, the appellant attempted to reopen her claim 
for restoration of death benefits.  Included with the letter 
was an affidavit from the appellant dated in October 1981 
wherein she stated that she was presently depending on a 
nephew for support.  Also submitted was a Certification from 
VF, who stated that the appellant had no visible means of 
support for herself and the two children living with her.  
She depended on support from a nephew.  


A Certification from 50 neighbors was also included which 
indicated that they knew the veteran up to the time of his 
death, and that he had been a "Pensioner of the United 
States Veterans Administration." In March 1982, the 
appellant was informed of the denial of her claim.

In March 1982, a letter was received from the appellant 
stating that under Philippine law she was not recognized as 
the wife of BL.  She included a copy of a Marriage Contract 
between BL and RSB which occurred in October 1978.  

The appellant was afforded a local RO hearing in January 
1990.  The appellant denied that she had told a VA field 
investigator that she had lived with BL.  Tr., p. 3.  A 
witness, RN, testified that the appellant was never involved 
in a marital relationship from 1970 to the present.  Tr., p. 
4.  RA testified that she had known the appellant since 1972 
and since that time, the appellant had never been involved in 
any marital relations with other men.  Id.  

During the hearing the appellant submitted two documents.  
One document was a January 1990 letter from the Municipal 
Mayor which stated that the appellant had never been 
remarried since the death of the veteran.  The letter further 
stated that the appellant's alleged common-law husband had 
abandoned her "a long time ago" and his whereabouts were 
unknown.  Also submitted was a sworn statement from ALA, who 
stated that the appellant had never remarried after the death 
of the veteran.  

In April 1990, the RO received a statement from PHD, a 
purported daughter of the appellant, who stated that in 1970 
she was asked to sign a blank coupon without "knowing the 
import and effect of signing blank coupons."  Thereafter, 
her mother's benefits were stopped.  The affiant stated that 
she retracted any statements contained in the coupons.

In August 1990, the appellant was afforded another RO 
hearing.  The appellant testified that she had not lived with 
any man "prior to the date 1970 or at least until 1973."  
Tr., p. 2.  PHD, the appellant's daughter, testified that it 
was not true that her mother lived in a marital relationship 
with BL.  PHD stated that she did not know that her mother 
was pregnant and had given birth in August 1970.  She stated 
that she was too young to know what was going on between the 
appellant and BL.  It was her belief that the appellant did 
not live with any man as husband and wife after the death of 
the veteran.  Tr., pp. 3-7.  

In December 1990, the appellant submitted her substantive 
appeal in which she contended that her relationship with BL 
was not permanent and regular.  She again contended that her 
relationship with BL had been terminated many years prior.  
In another statement submitted with the appeal, she contended 
that the relationship with BL had ended in October 1970.  

Included with the substantive appeal was a statement from the 
Office of the Barangay Captain (ALA) who indicated that BL 
had not resided in the Province of Pangasinan since 1970 and 
his present whereabouts were unknown.

By decision dated in October 1991, the Board found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for revocation of forfeiture of VA 
benefits.  The Board found that in September 1974, VA held 
that the appellant had forfeited all rights to VA benefits, 
except those pertaining to insurance.  The Board further 
found that the additional evidence submitted by the appellant 
since September 1974 did not controvert the fact that the 
appellant made false statements to VA in order to receive 
benefits to which she was not entitled.  

The evidence added to the record since the October 1991 
decision wherein the Board denied the appellant's claim for 
revocation of the forfeiture declared against her is reported 
in pertinent part below.

In a June 1995 letter the appellant asserted that that BL had 
abandoned her a long time ago, and she desired to have the 
death benefits restored.  The appellant included with the 
letter the February 1975 Joint Affidavit from FB and PAC, as 
described above.

In a letter received in August 1995 the appellant generally 
contended that she was entitled to death benefits.  Submitted 
with this letter was her own affidavit in which she contended 
that she did not currently have a relationship with BL.  She 
further asserted that she did not have a relationship with BL 
but only paid him to perform sexual services for her, and 
that he was never a live-in partner.  

Also included was an August 1995 Certification from ISA, 
Acting Municipal Mayor, who indicated that the appellant was 
a widow and did not have a live in partner.  The Mayor 
further indicated that BL was only hired to render services 
for the appellant and the appellant had been living alone 
since the time of the veteran's death.  

Also submitted was a letter from the Office of the Barangay 
Captain which indicated that the appellant had never lived 
with another man after the veteran's death and that BL was 
only hired to perform services.  The appellant had not seen 
BL since her death benefits were terminated.  The letter was 
witnessed by numerous persons.  

The RO declined to reopen the appellant's claim in September 
1995.  

In a September 1995 letter the appellant appealed the 
September 1995 decision, contending in essence that she had 
submitted evidence in her favor.  

Submitted with this appeal was a Certification from AA (the 
appellant's daughter), who certified that the appellant was 
still a widow, had no live-in partner, and claimed that BL 
was only hired to perform services.  

Also included with the appeal was a certification from BL 
which indicated that he did not have a relationship with the 
appellant but was only hired to perform sexual services for 
the appellant.  

The above documents were resubmitted in October 1995.  

In February 1996 the RO received a letter from the appellant 
in which she reiterated that BL only came to her house 
because he was hired for sex.  She again claimed that BL was 
not a live-in partner.  She contended that she was a widow 
who was living alone.  Also submitted at this time was  a 
Certification from the acting Mayor of the appellant's 
hometown who certified that the appellant never lived with 
any man after the death of the veteran and that BL was hired 
to perform services.  An affidavit from the appellant was 
also submitted which stated that she did not have a live-in 
partner after the veteran's death.  

In a June 1996 letter, the appellant asserted that she was 
not recognized as the wife of BL and after "a series of 
grave differences and quarrels,...both verbally agreed to 
separate as husband and wife" prompting the appellant to 
apply for reinstatement of her death benefits.  Included with 
the letter was a Joint Affidavit by JAG and MB, who swore 
that the affiants were Barangay Officials and that the 
appellant was not the live-in partner of BL.  It was also 
stated that the appellant had not lived with BL since 1970, 
and the appellant was not the legal wife of BL.  Also 
submitted was a Certification from 37 people that the 
appellant and BL had not been living as husband and wife 
since 1970 up to the present.  

In her July 1996 substantive appeal the appellant contended 
that she had no relationship with BL, and that she only hired 
him for sex with payment.  She made this contention again in 
August 1996 and contended that she had not violated the 
provisions for forfeiture.  

In January 1997 the Board remanded the appellant's claim to 
provide her with notice as to what was needed to reopen her 
claim and to afford her a local hearing.  

In February 1997 the RO sent a notice to the appellant 
advising her that she may be able to reopen her claim if she 
could submit evidence showing that she had terminated her 
relationship with BL at the time she had applied for 
restoration of benefits in February and March 1971, and that 
she did not resume her relationship with him until sometime 
after March 1971.  She was also asked to answer a series of 
questions concerning her relationship to BL.  

The appellant responded in a statement dated in February 1997 
in which she contended that her relationship with BL was 
permanently terminated in 1970 through the present.  She also 
submitted an affidavit in which she averred that her 
relationship with BL had been cut-off since 1959, as he had 
abandoned her at that time.  In another affidavit JG 
contended that the appellant "maintained" BL as a live-in-
partner not long after the veteran's death, but that BL had 
abandoned her.  

The appellant appeared for a RO hearing in April 1997.  The 
appellant stated that she began seeing BL in 1968 or 1969.  
She reported paying BL for sexual services, but asserted that 
she did not have a relationship with him.  Tr., p. 2.  She 
stated that she did not have any children by BL but did have 
children by other men.  Id.  

The appellant asserted that, despite the registration of a 
child to her named BL, Jr., the child was not BL's, but had 
his name because he was her only steady partner when the 
child was born.  

She indicated that her relationship with BL ended in 
September 1970 when her pension was terminated and she could 
no longer pay for his services.  She stated that after BL 
left her in September 1970, he had never visited and never 
provided any support.  Tr., p. 3.  

The appellant swore to the fact that her relationship with BL 
ended in 1970, and at the time she had made her February and 
March 1971 statements wherein she believed the relationship 
to have ended.  Tr., p. 4.  

RN testified that she was the appellant's neighbor since 
1953, and did not know of BL.  Tr., pp. 4-5.  She stated that 
there were only rumors heard that BL would visit the 
appellant at night but was absent during the day. She stated 
that she had not seen the appellant living with another man.  
Tr., p. 5.  

NG also testified that she was the appellant's neighbor and 
had known her since 1955.  Tr., p. 5.  She asserted that she 
did not know BL but knew of his name.  She denied any 
awareness of a relationship between the appellant and BL.  
Tr., p. 6.  

In July 1997 the RO received a statement from the appellant 
in which she again asserted that she had not lived with BL 
since 1970 and that her relationship with this individual had 
never resumed.  She also contended that she had never validly 
married the veteran.  Similar contentions were made in 
statements received in March 1998, July 1998, and October 
1998.  

In an October 1998 Joint Affidavit, EG and RN stated that the 
relationship between the appellant and BL lasted for less 
than one year between 1969 and 1970, and that BL was never 
seen visiting the appellant thereafter because he had married 
LB.  They denied any knowledge as to the current whereabouts 
of BL.  

In March 1999 the appellant contended that BL was never her 
live-in partner but was only "A Hired for sex with payment 
only."  

In May 1999 the appellant contended that she had fallen in 
love with BL shortly after the veteran's death.  She 
contended that she did not marry him and did not live with 
him permanently.  She asserted that their relationship was 
"that of sweetheart."  She asserted that he had abandoned her 
a long time ago.  Similar contentions were made by the 
appellant in April 2000 and February 2001.  

In April 2001 a field examination was conducted.  The 
examiner reported interviewing DF and FM.  DF reported that 
the BT (sic) (presumably BL) had no other wife but the 
appellant, and that they continued to be living together as 
husband and wife.  This testimony was corroborated by GF who 
was present during the interview.  

FM reported that BT was not married to RLB.  FM reported that 
BT's only marital relationship was with the appellant and 
this relationship was still continuing through the present.  

Another field examination was conducted in July 2001.  The 
appellant, VNG, and ARN were deposed.  

The appellant was advised of the type of new and material 
evidence that would be needed to reopen her claim, namely, 
evidence to prove that her relationship with BL terminated in 
1970; evidence that she believed her relationship had been 
terminated at the time of her February 1971 and March 1971 
statements; and evidence that BL did not again visit her 
until after March 1971 following the termination of their 
relationship in 1970.  




When asked whether she had any documentation which would 
serve as evidence supporting the above facts, the appellant 
responded, "None."  

The appellant was asked about RN and her knowledge of her 
relationship with BL.  The appellant testified that RN must 
have known about the relationship with BL because she was a 
relative of the veteran and was her neighbor.  

It was noted that RN testified in April 1997 to not knowing 
of BL, but later stated in an October 1998 joint affidavit 
that she knew BL as the appellant's live-in partner up until 
1970.  The appellant stated that she was unable to explain 
the discrepancy in RN's statements.  

The field examiner noted that a neighborhood investigation 
had been conducted and had revealed that the appellant's 
relationship with BL was actually terminated in 1998.  The 
appellant agreed with this finding, stating, "Yes, that is 
true.  I had to comply with the desires of my daughters who 
came all the way from London and who got mad of me due to my 
continuing relationship with [BL]."  She stated that she did 
not know his present location.  

VNG, a neighbor of the appellant, stated that she had known 
the appellant since birth.  She reported that the appellant 
had a "husband and wife relationship" with a man named BL 
after the death of the veteran.  She reported that their 
relationship was a continuing one until May 1992 when they 
got temporarily separated.  However, he continued to visit 
her on occasion.  She indicated that they were permanently 
separated in 1998 following a visit from her daughters who 
were mad at her "because of this continuing marital 
relationship with [BL]."  She did not know the current 
location of BL.  



ARN reported being a nephew of the appellant and stated that 
she had known her since birth.  ARN also reported that the 
appellant had a husband and wife relationship with BL 
following the death of the veteran.  She also testified that 
they had partially separated in 1992, and permanently 
separated in 1998.  

RN (different from the RN discussed above) and LPN were also 
interviewed but refused to give a written deposition.  They 
were noted as corroborating the information given by the 
witnesses described above.  

DF was again interviewed and confirmed his testimony that the 
appellant and BL were still living together as husband and 
wife.  He refused to give a written deposition.  


Criteria

The statute under which forfeiture was declared in September 
1974, 38 U.S.C. § 3503(a), and its successor provision, 
38 U.S.C.A. § 6103(a) clearly mandate that focus must be had 
upon whether there existed evidence at the time of the 
forfeiture action that would lead the fact-finder to conclude 
beyond a reasonable doubt that the person or persons involved 
knowingly presented false information in the context of 
seeking VA benefits.  In other words, the question is not 
whether the evidence indicates that the circumstances 
surrounding the alleged fraud have been eliminated and the 
fraud no longer continues, which appears to be the thrust of 
the appellant's arguments, but rather whether evidence has 
been presented which indicates that the fraud did not occur.  
See 38 U.S.C.A. § 6103(a) (West 1991).  

In Villeza v. Brown, 9 Vet. App. 353 (1996), and Tulingan v. 
Brown, 9 Vet App. 484 (1996), the Court held that where a 
person seeks revocation of a previously invoked forfeiture of 
VA benefits, the issue to be addressed is not a question of 
the submission of new and material evidence with respect to 
the revocation of the forfeiture, but rather whether the 
person is shown by a preponderance of the evidence to be a 
benefits-eligible claimant for VA benefits purposes.  

However, the Court subsequently overruled this case law, and 
held that the standard for new and material evidence would 
apply in this type of claim.  Trilles v. West, 13 Vet. 
App. 314 (2000).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

However, the Court has held that evidence which is 
unfavorable to the appellant's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed unless inherently false or untrue, or 
patently incredible.  See Duran v. Brown, 7 Vet. App. 216, 
2203 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

As was observed by the Court in Trilles, forfeiture action is 
in the nature of an adversarial proceeding not unlike the 
procedure for the reopening of verdicts in criminal practice, 
where new trials are obtained when there is obtained new 
evidence that would have a reasonable probability of 
producing a different result at trial.  See Trilles, 13 Vet. 
App. at 326.  

The majority decision in Trilles did not delineate what kinds 
of new and material evidence would be required in order to 
reopen cases such as this one; however, the authors of the 
majority opinion in Trilles commented that "it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter'...other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision.  Trilles, 13 Vet. App. at 
331.  In addition, in a dissenting opinion, Chief Judge 
Nebeker specifically stated: "I ask what else could it be but 
evidence tending to negate the established fraud."  Trilles 
13 Vet. App. at 340.  



Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West Supp. 2001)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(g) (West Supp. 
2001)).  Accordingly, the Secretary determined that some 
limited assistance was warranted to claimants trying to 
reopen claims.  In particular, the Secretary determined that 
VA should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.

In the case at hand, the Board finds that adequate assistance 
has been provided to the appellant with respect to her claim.  
She has been provided with notice of the laws and regulations 
pertaining to reopening a previously and finally denied 
claim.  She has also been placed on notice of what type of 
evidence is required to reopen her claim.  In particular, 
pursuant to the Board's January 1997 remand, the RO sent a 
notice to the appellant in February 1997 advising her of the 
type of evidence that was needed to reopen her claim.  

During the July 2001 field examination, the appellant was 
specifically advised of the type of evidence that would be 
needed to reopen her claim.  Furthermore, the numerous 
determinations issued during the pendency of this appeal have 
provided the appellant with a rationale explaining why the 
evidence on file was not sufficient to allow for her claim to 
be reopened.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

Any possible duty to assist in this case has also been 
satisfied.  The appellant has not alluded to any additional 
records or other information that has not been obtained and 
which would be pertinent to the present claim.  

In fact, when asked during the July 2001 field examination if 
she had the type of evidence referred to which could be 
considered new and material, the appellant acknowledged that 
she had no such evidence.  

Therefore, for the reasons and bases set forth above, the 
Board finds that the appellant has not reported the existence 
of any additional evidence or information that could be 
pertinent to her claim, that all facts that are relevant to 
the aforementioned issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  38 U.S.C.A. § 5103A (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist under both the former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Claim to Reopen the Issue of Forfeiture

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  



However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for revocation of her forfeiture of VA benefits without 
regard to the new version of 38 C.F.R. § 3.156(a).

As noted above, when a claim is finally denied by the Board, 
it may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

As noted above, the September 1974 decision found, in 
essence, that the evidence did show that the appellant 
knowingly submitted materially false and fraudulent 
information in support of a claim for VA benefits in that she 
had been living in a spousal relationship with an individual 
after the veteran's death and that she had denied the 
existence of such relationship in connection with a claim for 
VA benefits.  Thus, to be new and material there must be 
additional evidence probative of the critical elements relied 
on in the forfeiture decision. 

By decision dated in October 1991, the Board found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for revocation of forfeiture of VA 
benefits.  The Board found that in September 1974, VA held 
that the appellant had forfeited all rights to VA benefits, 
except those pertaining to insurance.  The Board further 
found that the additional evidence submitted by the appellant 
since September 1974 did not controvert the fact that the 
appellant had made false statements to VA in order to receive 
benefits to which she was not entitled.  

Evidence has been submitted which was not in the record at 
the time of the October 1991 Board decision.  The evidence 
presented since the October 1991 decision includes statements 
from the appellant and others which variously have tried to 
disavow the appellant's relationship with BL, including at 
the time when her statements were made that eventually lead 
to the forfeiture in September 1974, as described above.  
These various statements will be described in detail below.  
There are also two additional field examinations, the first 
conducted in April 2001, the second in July 2001, with 
corresponding reports.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2001).  



The appellant has submitted multiple statements from herself 
and others variously claiming that the appellant's 
relationship with BL had terminated in 1970, and that she 
never saw him again after this time.  It has more generally 
been contended on other occasions that BL simply abandoned 
the appellant.  While the statements themselves were not 
previously of record, and some of the people who submitted 
such statements had not submitted them prior to the October 
1991 Board decision, the Board must nonetheless find that all 
of these statements are not new.  

The post-October 1991 statements contending that the 
appellant's relationship with BL was terminated in 1970 or 
that he generally abandoned her are all redundant as they are 
the same essential contentions that were of record and had 
been considered at the time of the Board's October 1991 
decision; they are therefore not new.  38 C.F.R. § 3.156(a).  

For example, in February and March 1971 the appellant 
contended that BL had left her in 1970.  Some of these 
statements were the basis of the forfeiture decision.  
Subsequent statements of this kind were made by her and 
others in May 1973, a February 1975 joint affidavit, during 
the January 1990 and August 1990 hearings, and in her 
substantive appeal, including documents submitted with that 
appeal.  Therefore, the assertions that the relationship 
between BL and the appellant terminated in 1970 are not new, 
but rather redundant of assertions that were of record prior 
to the October 1991 Board decision.  38 C.F.R. § 3.156(a).  

In addition, the February 1975 joint affidavit submitted with 
the appellant's June 1995 claim to reopen is not new, as it 
also was already of record at the time of the October 1991 
decision.  Id.  




It has recently been contended by the appellant and others 
that the appellant did not currently have a relationship with 
BL and did not have a live-in partner.  It has also been 
generally contended that the appellant never entered into a 
valid marriage with BL.  

While these specific assertions were not of record prior to 
the October 1991 Board decision, they are nevertheless 
redundant of the arguments that were previously set forth, 
namely, that the appellant did not have a relationship with 
BL that would have disqualified her from receiving VA 
benefits.  Such statements are therefore not new.  38 C.F.R. 
§ 3.156(a).  

In addition, such contentions are not material because they 
have no relevance to the issue at hand: whether the appellant 
submitted fraudulent statements in February and March 1971 in 
support of her claim for VA benefits; they do not tend to 
negate the established fraud.  In particular, the appellant's 
current marital status or whether she is currently living 
with someone has no relevance to the issue of whether she 
submitted fraudulent statements in support of her claim in 
February and March 1971.  Therefore, such statements do not 
bear directly and substantially upon the specific matter 
under consideration, and are not so significant that they 
must be considered in order to fairly decide the merits of 
her claim; they are not material.  See 38 C.F.R. § 3.156(a); 
see Anglin, Trilles, supra.  

In April 1997 RN and NG indicated that they did not know of a 
relationship between the appellant and BL.  These individuals 
claimed to have known the appellant since the 1950s.  Tr., 
pp. 4-6.  The appellant, BL and others have also made 
statements to the effect that she merely hired BL for sex and 
that this was the extent of their relationship.  

These descriptions of the appellant's relationship, or lack 
of a relationship, with BL were not documented prior to the 
October 1991 Board decision.  However, the Board finds that 
they remain redundant and cumulative of assertions concerning 
her relationship with BL that were of record, and considered 
at the time of the October 1991 Board decision.  

In essence, the implications that the appellant did not have 
a relationship with BL or that she merely hired him for sex 
make the same basic assertion that was previously considered 
at the time of the October 1991 Board decision, namely, that 
the appellant did not have a relationship with BL that would 
have deprived her of being recognized as the unremarried 
widow of the veteran for the purpose of receiving dependency 
and indemnity compensation.  38 C.F.R. § 3.156(a).  

While the appellant and others attempted to frame the 
argument differently, the basic assertion remains the same, 
and the variations on it are considered redundant and/or 
cumulative.  Thus, the Board finds that the post-October 1991 
characterizations of the relationship, or lack thereof, 
between BL and the appellant do not constitute new evidence; 
rather, they are nothing more than variations of the same 
theme/assertion that was previously considered and rejected.  
They are therefore not new.  38 C.F.R. § 3.156(a).  

Furthermore, the Board finds that the above assertions are 
not material because they pertain to the issue of whether the 
appellant had a relationship with BL, which is not the issue 
here.  The issue here is whether the appellant submitted 
fraudulent statements in February and March 1971 in support 
of her claim for VA benefits.  Statements concerning the 
nature of the relationship between the appellant and BL do 
not tend to negate the fraud that was established by the RO 
in September 1974.  See Trilles, supra.  

Finally, the Board addresses the evidence obtained during the 
April 2001 and July 2001 field examinations.  In brief, these 
examinations contain testimony that the appellant's 
relationship with BL was continuing through the present, or 
that it had continued until 1998.  The appellant herself 
acknowledged during the July 2001 field examination that her 
relationship with BL did not terminate until 1998 at the 
behest of her daughters.  

This evidence is not new and material because it is 
unfavorable to the appellant's claim.  Briefly, the RO found 
that the appellant's February and March 1971 statements that 
she was no longer in a relationship with BL as of 1970 to be 
fraudulent in light of evidence establishing that she 
continued to be in that relationship.  The testimony provided 
during the April and July 2001 field examinations tends to 
corroborate the RO's September 1974 finding, as it shows that 
she did continue to be in a relationship with BL at least 
through 1998.  Such testimony contradicts her statements from 
February and March 1971 that her relationship with BL ended 
in 1970.  Therefore, such evidence is unfavorable to her 
claim and is not new and material.  The Court has held that 
evidence which is unfavorable to the appellant's case may not 
"trigger a reopening" of the claim.  Villalobos v. Principi, 
3 Vet. App. 450, 452 (1992).  

In sum, the Board has reviewed the appellant's claim under 
the standard for determining whether new and material 
evidence has been submitted, and concluded that the evidence 
submitted by the appellant is redundant and/or cumulative of 
previously submitted evidence, and does not bear directly and 
substantially upon the specific matter under consideration.  

In essence, the Board finds that the newly submitted evidence 
does not in any way negate the established fraud, but 
instead, simply reiterates information and contentions 
previously considered, is irrelevant and not material, or is 
unfavorable to her claim.  

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence to reopen the claim for 
the revocation of the forfeiture of VA benefits.  See Anglin, 
Trilles, Barnett, Villalobos, supra; 38 C.F.R. § 3.156(a).


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against her, 
the appeal is denied



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

